Max Berueffy Senior Associate Counsel Writer’s Direct Number: (205) 268-3581 Facsimile Number: (205) 268-3597 Toll-Free Number: (800) 627-0220 May 3, 2013 VIA EDGAR U.S. Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 RE:United Investors Life Insurance Company United Investors Universal Life Variable Account Advantage Plus Filing Pursuant to Rule 497(j) for File No. 333-182485; 811-08209 Commissioners: On behalf ofProtective Life Insurance Company and United Investors Universal Life Variable Account, we hereby certify, pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that the Statement of Additional Information being used in connection with the offering of the “Advantage Plus”, a variable life policy, and otherwise required to be filed under Rule 497(c) does not differ from the Statement of Additional Information contained in Post- Effective Amendment No. 1 for United Investors Universal Life Variable Account as filed with the Commission on April 30, 2013 via EDGARLINK. Please do not hesitate to call me at (800) 627-0220 if you have any questions. Sincerely, /s/ Max Berueffy Max Berueffy
